Title: From Thomas Jefferson to William Frederick Ast, 29 July 1804
From: Jefferson, Thomas
To: Ast, William Frederick


               
                  
                     Sir
                  
                  Monticello July 29. 04.
               
               I recieved last night your letter of May 14. which was the first intimation I had recieved of any demand for the fire insurance company, altho’ I am now told it has been published lately in some of the Richmond papers. the date of the reciept renders a literal compliance with the requisition of 89. D 80 c to be paid in Richmond on the 1st. of August impracticable nor can I do it earlier than about the 10th. or 12th. by that time the orders I am now transmitting to Washington will produce a remittance as to messrs. Gibson & Jefferson to whom I now write to make the paiment you require as soon as they recieve the remittance. Accept my salutations and best wishes.
               
                  
                     Th: Jefferson
                  
               
            